DAVIDSON, Judge.
This is a driving-while-intoxicated case; the punishment, a fine of $250 and ninety days in jail.
A highway patrolman arrested appellant for driving and operating his automobile in a dangerous and reckless manner upon a public highway. Upon effecting the arrest, the patrolman discovered that appellant was drunk, and carried him to jail. About three hours thereafter the sheriff of the county saw appellant in jail. He testified that at that time he was drunk.
Appellant denied that he was intoxicated.
*37The sole bill of exception appearing in the record complains of the receipt in evidence of the testimony of the sheriff.
The testimony was admissible as corroborating the state’s witness that the appellant was drunk when he arrested him. Mikeska v. State, 79 Tex. Cr. R. 109, 182 S. W. 1127; Kirby v. State, 68 Tex. Cr. R. 63, 150 S. W. 455; Millican v. State, 143 Tex. Cr. R. 115, 157 S. W. 2d 357.
The time elapsing between the arrest and the sheriff’s seeing appellant was a question addressed to the weight of the evidence rather than its admissibility.
The judgment of the trial court is affirmed.
Opinion approved by the court.